DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 22-24 is withdrawn in view of the newly discovered references to Jacob EP 3370161 A1.  Rejections based on the newly cited reference follow.
Claims 3, 5, 7, 8, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims contain subject matter which, when incorporated into the independent claims and including all base claims upon which they depend, are not taught, suggested, or made obvious by Baheti, Nayyar, or any other prior art of record, alone, or in combination.
Claims 17, 19, 20, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 17, 19-20, and 26 are allowed in view of the amendment to the claim incorporating limitations previously deemed allowable if incorporated into the claim. For the purposes of proper allowance of the claims, said claimed approximate length, approximate height, and approximate thickness of the radar integrated circuit are within +/- 0.1mm, as defined in the applicant’s specification (see [0037], [0063] of the specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 12, 13, 15, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al 20200026360 (hereinafter Baheti) in view of Nayyar et al 20170139036 (hereinafter Nayyar) and Jacob EP 3370161 A1.
Regarding claim 21, Baheti discloses a smartphone (202, see fig. 2, [0047]) comprising: 
a radar system (102, see figs. 1 and 2, [0042], [0047]) comprising: 
a data-processing integrated circuit (322, see figs. 1, 2, and 3B-3D, [0042], [0058]-[0059], [0062]-[0063]); and 
a radar integrated circuit coupled to the data-processing integrated circuit (see figs. 1, 2, and 3B-3D, [0042], [0058]-[0059], [0062]-[0063]), the radar integrated circuit comprising: 
a transceiver configured to: receive a radar signal, at least a portion of the radar signal having a frequency of sixty gigahertz (see figs. 3A-3D, [0054], [0058], [0064]-[0065]); and 
generate an intermediate-frequency beat signal based on the radar signal (see figs. 1, 2, and 3D, [0063], [0065]-[0066]).
Baheti does not specifically disclose the data-processing integrated circuit comprising a circular buffer; and 
a direct-memory access controller configured to transfer samples of the intermediate-frequency beat signal to the circular buffer.
	In a similar field of endeavor, Nayyar discloses a radar system (200, see fig. 2, [0022]) comprising a data-processing integrated circuit comprising a circular buffer (217, see fig. 2, [0022]); and 
a direct-memory access controller configured to transfer samples of the intermediate-frequency beat signal to the circular buffer (see fig. 2, [0019], [0022], [0027, [0032], [0036]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nayyar with Baheti by using a DMA controller initiate memory read or write cycles of radar data to a circular buffer, for the benefit of improving data processing of radar chirps of different sample sizes in the radar system.
	The combination of Baheti and Nayyar does not specifically disclose the data-processing integrated circuit comprising: a first storage memory having a first size; and the radar integrated circuit comprising: a second storage having a second size.
	In the same field of endeavor, Jacob discloses a radar system (see fig. 3, [0021]) comprising a data-processing integrated circuit comprising: a first storage memory having a first size (DSP with on-chip memory 304, see fig. 3, [0036]); and the radar integrated circuit comprising: a second storage having a second size (control processor with on-chip memory 314, see fig. 3, [0036]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jacob with the combination of Baheti and Nayyar by having an on-chip processors in the DSP and CPU of the radar, for the benefit of providing fast access to data by the processors than off-chip processors.
	While the Jacob discloses a first storage memory having a first size and a second memory storage having a second size, Jacob does not specifically disclose that the second size is smaller than the first size. However, it would have been an obvious matter of design choice to have the size of the memory in the data-processing integrated to be larger in size than the size of the memory in the radar integrated circuit, as applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Jacob for the benefit of providing reasonable storage for executing FFT or other DSP algorithms required by the radar system for target detection and gesture recognition.
	Regarding claim 1 as applied to claim 21, Baheti further discloses wherein: 
the smartphone is shaped as a rectangular prism, the rectangular prism having a length, width, and height, the height being greater than the length and width, the length being greater than the width, the length and height forming a rectangular plane on a first exterior plane of the smartphone (see fig. 2) coexisting with a viewing plane of the smartphone (see figs. 1-2, 4A-4D, [0042], [0048]; smartphone 202, having a length, width, and height, the smartphone is shaped as a rectangular prism, and the length and height form a rectangular plane with a display region of the smartphone), the first exterior plane having:
a top edge and a bottom edge opposite the top edge (see fig. 2, [0047]; shows a top edge and a bottom edge opposite to the top edge); and 
a left edge and a right edge opposite the left edge (see fig. 2, [0047]; shows a left edge and a right edge opposite to the left edge), a center plane centered between the left edge and the right edge bifurcates the first exterior plane, the center plane being perpendicular to the top edge and the bottom edge (see fig. 2, [0047]; shows a center plane centered between the left edge and right edge); 
the smartphone is configured to operate in a portrait orientation in which a ground plane is closer to the bottom edge than the top edge (see figs. 1-2, 10-12, [0047]-[0049]; shows smartphone in a portrait orientation in which the bottom edge is closer to a ground plane (~ground/surface) than the top edge), 
the radar system is positioned inside the rectangular prism (see figs. 1 and 2, [0042], [0047]-[0049]); 
and the radar integrated circuit comprises: 
at least one transmit antenna coupled to the transceiver (see figs. 1, 2 and 3D, [0042], [0047]-[0049], [0054]); 
at least one receive antenna coupled to the transceiver (see figs. 1, 2 and 3D, [0042], [0047]-[0049], [0054]); and 
a center, the center of the radar integrated circuit located closer to the center plane than the left edge or the night edge, the center of the radar integrated circuit located closer to the top edge than the bottom edge (see figs. 3D, 11, and 13, [0116]-[0118]).
	Regarding claim 2 as applied to claim 1, Baheti further discloses wherein: the smartphone comprises: an exterior viewing panel that forms the viewing plane, the exterior viewing panel composed of glass and having a lower portion proximate to the  bottom edge and an upper portion proximate to the top edge (see figs. 1 and 2, [0041]-[0042], [0047]; shows a exterior viewing panel comprising a touchscreen having a lower portion close to the bottom edge of the smartphone and an upper portion close to the top edge of the smartphone), the lower portion and the upper portion separated by a sensor plane that is perpendicular to the left edge and the right edge (see figs. 1-2, 10-12, [0047]; shows sensor plane perpendicular to left edge and right edge , and separates the upper and lower portions); and a display element positioned inside the rectangular prism beneath the lower portion of the exterior viewing panel, the display element parallel to the exterior viewing panel (see figs. 1-2, [0042], [0045], [0047]); and the radar integrated circuit is positioned beneath the upper portion of the exterior viewing panel such that the at least one transmit antenna and the at least one receive antenna face the exterior viewing panel, the radar integrated circuit parallel to the viewing panel (see figs. 1, 2 and 3D, [0042], [0047]-[0049], [0054]). 
Regarding claim 4 as applied to claim 2, Baheti further discloses transceiver is configured to: 
transmit the radar signal through the exterior viewing panel using the at least one transmit antenna (see [0043]); and 
receive a reflected portion of the radar signal through the exterior viewing panel using the at least one receive antenna, the radar signal reflected by at least one user (see [0043]); and 
the data-processing integrated circuit comprises a digital signal processor configured to process the samples of the intermediate-frequency beat signal to determine a distance between the smart device smartphone and the at least one user (see [0039], [0043], [0049]). 
	Regarding claim 12 as applied to claim 21, Baheti further discloses a first speaker positioned inside the rectangular prism, wherein a distance between the first speaker and the radar integrated circuit is less than 1 millimeter (see fig. 1, [0042], [0046]).
	Regarding claim 13 as applied to claim 12, Baheti further discloses wherein: the radar integrated circuit is mechanically isolated from the first speaker to dampen mechanical vibrations that are generated by the first speaker (see fig. 1, [0042], [0046]).
Regarding claim 15 as applied to claim 1, Baheti further discloses a camera, wherein the radar system consumes less power than the camera (see [0040], [0126], discloses a camera and radar. Less power can be used in each component depending on app initiated).
Regarding claims 23 and 24 as applied to claim 21, the combination of Baheti, Nayyar, and Jacob disclose the claimed invention, including wherein the second size is smaller than the first size. However, combination of references does not specifically disclose that the first size is at least a hundred times larger than the second size, wherein the second size is in the order of tens of kilobytes. However, it would have been an obvious matter of design choice to have the size of the memory in the data-processing integrated to be at least a 100 times larger in size than the size of the memory in the radar integrated circuit, with the size of the memory in the radar integrated circuit being in the order of tens of kilobytes , as applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the claimed invention would perform equally well as the invention disclosed by Jacob for the benefit of providing reasonable storage for executing FFT or other DSP algorithms required by the radar system for target detection and gesture recognition.
Regarding claim 25 as applied to claim 21, Baheti further discloses wherein: the data-processing integrated circuit is configured to: detect a gesture performed by a user based on the samples of the intermediate-frequency beat signal; and inform the computer processor of the gesture (see [0039], [0043], [0074]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Munoz et al US 20170168555 discloses an electronic device having a first memory and second memory of different sizes.
Woodcox et al US 20080169970 discloses a radar having a DSP with on-chip flash memory and on-board memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648